828 F.2d 17Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Willard Lake SELF, Plaintiff-Appellant,v.Aaron J. JOHNSON, James C. Woodard, Nathan Rice, J. D.Berry, Officer Turlington, L. V. Stephenson, George Boone,Frank Evans, Gene T. Cousins, Earl Beshears, James Barber,Daniel Durham, Officer Patterson; Harry Allsbrook, Cpt.Davis, Sgt. Burroughs, Lt. Glasgow, Sgt. Pulley, Tom Hoard,J. S. Byrum, Officer Adams, Robert Nowell, Sgt. Murphy,Harold Stone, Sgt. Solomon, Officer Dickens, Officer Jordan,B. L. Whitaker, State of North Carolina, Defendants-Appellees.
No. 86-7644
United States Court of Appeals, Fourth Circuit.
Submitted June 29, 1987.Decided August 20, 1987.

Willard Lake Self, appellant pro se.
Sylvia Hargett Thibaut, Office of the Attorney General, for Appellees.
Before WIDENER and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Self v. Johnson, C/A No. 85-1118-CRT (E.D.N.C., June 3, 1986).


2
AFFIRMED.